DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Amendment
Claims 28-30, 32 and 35-36 remain(s) pending in the application.  Applicant's submission is responsive to the Final Office Action mailed 02/10/2022.

Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to the rejection(s) of claim(s) 28, 29, 32 and 35 under 102(a1, a2) via Aki (9891135) have been fully considered and are persuasive.  Specifically the argument that device (14) of Aki, fails to disclose the “fieldbus communication module” as the device (14) cannot convert parallel communications into serial communications for sending over a fieldbus network.  The applicant further provided evidence of one of expert skill in the art (as declared by Enrico De Carolis), that the device of (14) is not a ‘fieldbus communication module’ as stated above.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 28-30, 32 and 35-36 allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                            

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745